TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00282-CR



                                  Michael Jordan, Appellant

                                               v.

                                The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       NO. C-1-CR-10-500661, HONORABLE CLAUDE D. DAVIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Michael Jordan has filed a motion requesting that his appeal be dismissed.

See Tex. R. App. P. 42.2 (a). We grant the motion and dismiss the appeal.



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: August 3, 2012

Do Not Publish